                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RANDALL B. PIERCE,                                Case No. 18-cv-07279-SI
                                   8                      Plaintiff,
                                                                                           ORDER OF DISMISSAL WITH LEAVE
                                   9              v.                                       TO AMEND
                                  10     JEFFREY NEKAMOTO, et al.,                         Re: Dkt. No. 1
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Randall Pierce, formerly an inmate at the Santa Clara County Jail, filed this pro se civil

                                  15   rights action under 42 U.S.C. § 1983. In his complaint, he alleges that a doctor was deliberately

                                  16   indifferent “to several extremely serious medical needs etc., etc.” that are not described in the

                                  17   complaint. Docket No. 1 at 3. His complaint is now before the court for review under 28 U.S.C.

                                  18   § 1915A.

                                  19

                                  20                                             DISCUSSION

                                  21          A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  22   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  23   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  24   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  25   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b). Pro

                                  26   se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699

                                  27   (9th Cir. 1990).

                                  28
                                   1             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   2   right secured by the Constitution or laws of the United States was violated and (2) that the violation

                                   3   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                   4   (1988).

                                   5             The complaint fails to state a claim upon which relief may be granted. Although a complaint

                                   6   “does not need detailed factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of

                                   7   his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

                                   8   the elements of a cause of action will not do. . . . Factual allegations must be enough to raise a right

                                   9   to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
                                       (citations omitted).1 A complaint must proffer “enough facts to state a claim to relief that is plausible
                                  10
                                       on its face.” Id. at 570. Pierce’s complaint does not allege facts sufficient to plausibly show the
                                  11
                                       violation of a right secured by the Constitution or laws of the United States by any defendant. Leave
                                  12
Northern District of California
 United States District Court




                                       to amend is granted so that Pierce may file an amended complaint that proffers enough facts to state
                                  13
                                       a claim for relief that is plausible on its face.
                                  14
                                                 For each claim in his amended complaint, Pierce must name as defendants those individuals
                                  15
                                       whose acts or omissions caused the violation of his rights under the Constitution or laws of the
                                  16
                                       United States. He must link each person by alleging what that person did or failed to do that caused
                                  17
                                       a violation of his rights. It is not sufficient to identify them as a group, e.g., the medical staff, and
                                  18
                                       instead must provide the names and acts or omissions of individual persons. It is a plaintiff’s
                                  19
                                       responsibility to plead his claim(s); the court will not read through exhibits to the complaint to piece
                                  20
                                       together a claim for a plaintiff.
                                  21
                                                 The court provides the legal standards for § 1983 claims regarding medical care because
                                  22
                                       Pierce’s complaint concerns his medical care. In his amended complaint, Pierce must state whether
                                  23
                                       he was a convict or a pretrial detainee at the time the relevant events occurred because the claims
                                  24

                                  25   1This   requirement that the pleader allege enough facts to state a claim to relief that is plausible on
                                  26   its face stems from the rule that a complaint must allege “a short and plain statement of the claim
                                       showing that the pleader is entitled to relief,” as required by Federal Rule of Civil Procedure 8(a)(2)
                                  27   “Specific facts are not necessary; the statement need only . . . give the defendant fair notice of what
                                       the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                  28   (citations and internal quotation marks omitted).

                                                                                           2
                                   1   arise under different constitutional provisions (i.e., a convict’s medical care claims arise under the

                                   2   Eighth Amendment’s Cruel and Unusual Punishments Clause while a pretrial detainee’s medical

                                   3   care claims arise under the Fourteenth Amendment’s Due Process Clause) and those provisions now

                                   4   have different standards.

                                   5          Deliberate indifference to a convicted prisoner’s serious medical needs violates the Eighth

                                   6   Amendment’s prohibition of cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97,

                                   7   104 (1976); Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004). To establish an Eighth

                                   8   Amendment claim based on inadequate medical care, a prisoner-plaintiff must show: (1) a serious

                                   9   medical need, and (2) deliberate indifference thereto by a defendant. The subjective deliberate

                                  10   indifference standard that applies in an Eighth Amendment claim requires that the official know of

                                  11   and disregard an excessive risk to inmate health or safety. See Farmer v. Brennan, 511 U.S. 825,

                                  12   837 (1994). “[T]he official must both be aware of facts from which the inference could be drawn
Northern District of California
 United States District Court




                                  13   that a substantial risk of serious harm exists, and he must also draw the inference.” Id. A claim of

                                  14   medical malpractice or negligence is insufficient to make out a violation of the Eighth Amendment.

                                  15   See Toguchi, 391 F.3d at 1060-61. If Pierce wishes to pursue an Eighth Amendment claim, he must

                                  16   allege facts in his amended complaint showing both a serious medical need and deliberate

                                  17   indifference thereto by each named defendant.

                                  18          A pretrial detainee’s claim arises under the Fourteenth Amendment’s Due Process Clause

                                  19   and is governed by an objective deliberate-indifference standard rather than the subjective one that

                                  20   applies to a convicted prisoner’s claim.

                                  21          [T]he elements of a pretrial detainee’s medical care claim against an individual
                                              defendant under the due process clause of the Fourteenth Amendment are: (i) the
                                  22          defendant made an intentional decision with respect to the conditions under which
                                              the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of
                                  23          suffering serious harm; (iii) the defendant did not take reasonable available measures
                                              to abate that risk, even though a reasonable official in the circumstances would have
                                  24          appreciated the high degree of risk involved—making the consequences of the
                                              defendant's conduct obvious; and (iv) by not taking such measures, the defendant
                                  25          caused the plaintiff's injuries.
                                  26   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). For the third element, the

                                  27   defendant’s conduct must be objectively unreasonable, “a test that will necessarily ‘turn[] on the

                                  28   facts and circumstances of each particular case.’” Id. (alteration in original) (quoting Castro v.
                                                                                          3
                                   1   County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016)). “[T]he plaintiff must ‘prove more

                                   2   than negligence but less than subjective intent—something akin to reckless disregard.” Id. (quoting

                                   3   Castro, 833 F.3d at 1071).

                                   4          The complaint lists the County of Santa Clara as a defendant but does not state a claim

                                   5   against that entity. There is no respondeat superior liability under § 1983, i.e., no liability under the

                                   6   theory that one is liable simply because he employs a person who has violated a plaintiff's rights.

                                   7   See Monell v. Dep't of Social Servs.,436 U.S. 658, 691 (1978); Taylor v. List, 880 F.2d 1040, 1045

                                   8   (9th Cir. 1989). The mere fact that the alleged individual wrongdoer was employed by a defendant

                                   9   would not be a sufficient basis on which to hold the employing defendant liable. Local governments

                                  10   are “persons” subject to liability under 42 U.S.C. § 1983 where official policy or custom causes a

                                  11   constitutional tort, see Monell,436 U.S. at 690. To impose municipal liability under § 1983 for a

                                  12   violation of constitutional rights, a plaintiff must show: (1) that the plaintiff possessed a
Northern District of California
 United States District Court




                                  13   constitutional right of which he was deprived; (2) that the municipality had a policy; (3) that this

                                  14   policy amounts to deliberate indifference to the plaintiff's constitutional rights; and (4) that the

                                  15   policy is the moving force behind the constitutional violation. See Plumeau v. School Dist. #40

                                  16   County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997). For municipal liability, a plaintiff must plead

                                  17   sufficient facts regarding the specific nature of the alleged policy, custom or practice to allow the

                                  18   defendant to effectively defend itself, and these facts must plausibly suggest that the plaintiff is

                                  19   entitled to relief. See AE v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012). It is not

                                  20   sufficient to merely allege that a policy, custom or practice existed or that individual officers’

                                  21   wrongdoing conduct conformed to a policy, custom or practice. See id. at 636-68.

                                  22

                                  23                                              CONCLUSION

                                  24          For the foregoing reasons, the complaint is dismissed for failure to state a claim upon which

                                  25   relief may be granted. Leave to amend is granted so that Pierce may attempt to allege one or more

                                  26   claims in an amended complaint. The amended complaint must be filed no later than May 3, 2019,

                                  27   and must include the caption and civil case number used in this order and the words AMENDED

                                  28   COMPLAINT on the first page. Pierce is cautioned that his amended complaint must be a complete
                                                                                          4
                                   1   statement of his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc)

                                   2   (“For claims dismissed with prejudice and without leave to amend, we will not require that they be

                                   3   repled in a subsequent amended complaint to preserve them for appeal. But for any claims

                                   4   voluntarily dismissed, we will consider those claims to be waived if not repled.”) Failure to file the

                                   5   amended complaint by the deadline will result in the dismissal of the action.

                                   6          IT IS SO ORDERED.

                                   7   Dated: March 26, 2019

                                   8                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
